Citation Nr: 0325718	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1969 to January 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.



REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The veteran's service medical records appear to show that the 
veteran entered service with a decreased hearing acuity in 
his left ear.  In this regard, the veteran's induction 
physical examination in January 1969 shows a 30-decibel loss 
at 4000 hertz.  Shortly thereafter in February 1969, the 
veteran complained of ear pain and following a normal 
clinical examination of the ear, was recommended to have an 
audiogram to confirm loss of hearing.  In June 1969, the 
veteran was placed on a permanent physical profile for 
hearing loss, described as high tone, sensorineural on the 
left and conductive on the right.  In service in 1970, he was 
also seen for otitis externa and otitis media.  On separation 
examination in September 1970, no hearing loss was 
documented.

The veteran was afforded a VA examination in May 2001 that 
showed he currently has bilateral hearing loss that meets the 
VA's definition of hearing loss found at 38 C.F.R. § 3.385 
(2002).  However, the Board finds that this examination is 
inadequate because it does not answer the medical questions 
presented in this case.  For example, given the veteran's 
service medical records, did he enter service with any 
preexisting hearing loss?  If the veteran entered service 
with a hearing loss disability, did the previous hearing loss 
undergo any increase in severity during service, and if so, 
did the increase represent the natural progression of the 
disease?  If the hearing loss did not exist prior to service, 
is the current hearing loss related to the symptomatology 
shown in the service medical records?  On remand, these 
matters must be addressed by competent medical evidence.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination to determine the nature and 
etiology of any hearing loss. Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records and May 2001 audiologic 
evaluation, and offer an opinion, with 
respect to each ear, as to whether 
there was hearing loss prior to 
entering service.  If the hearing loss 
did preexist service, the examiner 
should opine as to whether the hearing 
loss worsened during service, and if 
so, whether the increase in severity 
represented the natural progression of 
the disability.  If hearing loss did 
not exist prior to service, the 
examiner should comment on whether the 
current hearing loss is related to the 
symptomatology shown in the service 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




